DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed with the Reply of June 17, 2022 (hereafter the “6/17 Reply”) has been entered.  
Claims 2, 5, 7-13, 15 and 17 remain pending, with Claim 15 withdrawn from consideration as directed to a non-elected invention.

Claim Interpretation
As previously noted, Claim 2 is interpreted as encompassing a combination of two groups of embodiments in the alternative:  the first group comprising steps (i) through (iv), where step (v) is not required; and the second group comprising steps (i) through (iii) and (v), where step (iv) is not required.  
And the recitation of “optionally” in dependent Claim 12 is interpreted to mean that none of the content following the term is necessarily present in all embodiments of Claim 12.  Thus Claim 2 is interpreted as encompassing embodiments that lack the ‘optional’ feature of “DNA sequence(s) encoding one or more protease recognition sites”.

Claim Objections – Withdrawn and New
In light of amendments to Claim 22, the previous objection thereto because of informalities has been withdrawn.  

Amended Claim 2 is objected to because of the following informalities:  
amended Claim 2 recites “wherein each of the 50 distinct and overlapping consecutive tetrapeptide sequences in each of the cyclic peptides are a distinct tetrapeptide sequence of the 160,000 possible tetrapeptide sequences” (emphasis added; see lines 14-16), which contains a clerical error and should recite --each of the 50 [ ] is--.   
Appropriate explanation and/or correction is required.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 2, the previous rejection of Claims 2, 5, 7-13 and 17  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on “50 distinct consecutive tripeptide sequences” has been withdrawn.  

In light of amendments to Claim 2, the previous rejection of Claims 2, 5, 7-13 and 17  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, based on “each of the expression vectors expressing each of the cyclic peptides” has been withdrawn.  
But see new separate rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for related reasons below.  
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 7-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended Claim 2 recites the following:
“(i) designing a series of up to 3200 cyclic peptides, each of the cyclic peptides comprising a cyclic peptide of 50 amino acids which displays 50 distinct consecutive and overlapping tetrapeptide sequences and one or more affinity tags, wherein each of the 50 distinct and overlapping consecutive tetrapeptide sequences in each of the cyclic peptides are a distinct tetrapeptide sequence of the 160,000 possible tetrapeptide sequences, and wherein some or all of the 160,000 possible tetrapeptide sequences are contained in the cyclic peptides” (emphasis added), 

and so embodiments of Claim 2 require each cyclic peptide to comprise 50 amino acids and each cyclic peptide must satisfies the other limitations as quoted above.  
The other limitations include displaying “50 distinct consecutive and overlapping tetrapeptide sequences and one or more affinity tags” (all emphasis added).  But a cyclic peptide of 50 amino acids containing “50 distinct consecutive and overlapping tetrapeptide sequences” has no positions available for “one or more affinity tags” (such as a five or six histidine tag (based on instant dependent Claim 7 and Figs. 3A & 4).  
This impossibility is readily demonstrated by consideration of the following cyclic 50-mer (containing the first 50 amino acids from Figure 3A):
[AltContent: ]CWESGKMTGI VKWFNADKGF GFITPDDGSK DVFVHFSAIQ NDGYKSLDEG
which has no residues for an affinity tag (such as HHHHH at the end of the sequence in Fig. 3A).  
Thus it is ambiguous as to the cyclic peptide structures/sequences, as well as expression vectors capable of expressing them, that are within the metes and bounds of Claim 2.  This ambiguity renders Claim 2, as well as dependent Claims 5, 7-13 and 17, indefinite.  
While the interest of advancing prosecution normally results in applying a reasonable interpretation of the claims for examination purposes, no such interpretation is readily possible because of the claim limitation requiring “50 distinct consecutive and overlapping tetrapeptide sequences”.  Again using the above cyclic 50-mer sequence of
CWESGKMTGIVKWFNADKGFGFITPDDGSKDVFVHFSAIQNDGYKSLDEG, 
the following 50 overlapping tetrapeptide sequences are present:
CWES WESG ESGK SGKM GKMT KMTG MTGI TGIV GIVK IVKW 
VKWF KWFN WFNA FNAD NADK ADKG DKGF KGFG GFGF FGFI 
GFIT FITP ITPD TPDD PDDG DDGS DGSK GSKD SKDV KDVF 
DVFV VFVH FVHF VHFS HFSA FSAI SAIQ AIQN IQND QNDG 
NDGY DGYK GYKS YKSL KSLD SLDE LDEG DEGC EGCW GCWE 
where including an affinity tag at any position within the cyclic sequence would disrupt the 50 distinct consecutive and overlapping tetrapeptide sequences.  Thus, interpreting the claims as allowing for the inclusion of one or more amino acid residues of an affinity tag would be contrary to the claim limitation.  Such an interpretation would also be inconsistent with Claim 2’s limitations regarding “up to 3200 cyclic peptides” (see line 5) and “all of the 160,000 possible tetrapeptide sequences are contained in the cyclic peptides“ (see lines 16-17), because disrupting the use of consecutive and overlapping tetrapeptide sequences would result in more than 3200 
Alternatively, interpreting the cyclic peptides to not include “one or more affinity tags” would be contrary to the express limitation on line 10 of Claim 2, and would be contrary to the limitation that uses “one or more affinity tags” in part (iii) of Claim 2 as follows:  

    PNG
    media_image1.png
    65
    785
    media_image1.png
    Greyscale
.
In light of the foregoing, Claims 2, 5, 7-13 and 17 have not been examined over the prior art because “an examiner should not base a prior art rejection on a claim interpretation that is not reasonable” (see MPEP 2143.03 I. and In re Steele as cited therein).  

In addition to the above, dependent Claim 12 recites “wherein each of the expression vectors comprises:  a vector backbone; [ ] a DNA sequence encoding each of the cyclic peptides” (emphasis added; see esp. line 5).  The emphasized wording contradicts part (ii) of Claim 2, which states “each of the expression vectors expressing a single one of the cyclic peptides” because it is ambiguous how a DNA sequence would ‘encode’ each of the cyclic peptides but only ‘express’ a single one of them.  The presentation of “a DNA sequence encoding each of the cyclic peptides” as distinct from the “vector backbone” adds to the confusion of what sequence/structure is encompassed by each expression vector of Claim 12.  .  
This ambiguity renders Claim 12 indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, revising Claim 12 to recite --a DNA sequence encoding one of the cyclic peptides-- would be consistent with Claim 2. 

Additionally, amended dependent Claim 17 recites
“further comprising constructing, with cyclic peptides of 80 amino acids, a tripeptide library, a pentapeptide library, a hexapeptide library, a heptapeptide library, a 78-mer library, a 79-mer library, or an 80-mer library” (emphasis added),
  
which is interpreted as encompassing embodiments wherein each “library” (among the 7 possibilities) contains a members that are “cyclic peptides of 80 amino acids” (i.e. 80-mers).  Thus the recitations of a “78-mer library”, “79-mer library” and “80-mer library” are reasonably understood as referring to --library of 78 amino acid peptide sequences--,  --library of 79 amino acid peptide sequences--, and  --library of 80 amino acid peptide sequences--, respectively.
But it is unclear whether a “library” of Claim 17 is a “partial” library or a “complete” library, where the latter contains all possible tri-, penta-, hexa-, hepta-, 78-, 79- and 80-amino acid long sequences as recited in the claim.  
This ambiguity renders Claim 17 indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the claim has been interpreted as encompassing construction of a “complete” library in addition to the peptide library constructed in Claim 2.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection has been previously presented and has been revised to address amendments to Claim 17.  
Claims 2, 5, 7-13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As stated on page 8 (see 1st full ¶) of the instant specification, “a cyclic peptide of 50 amino acids can actually display 50 distinct consecutive tetrapeptides, 3,200 cyclic 50-mer peptides instead of 160,000 synthetic tetrapeptides are only needed to construct a complete virtual tetrapeptide library”.  This is reasonably interpreted as meaning that each peptide contains an array of 50 amino acid residues selected from among the “20 natural occurring amino acids” (see pgs 6-7, bridging ¶, of the instant specification).  
And while a skilled artisan is aware that those “20 natural occurring amino acids” in combinations taken 4 at a time result in 160,000 possible distinct tetrapeptide sequences as described in the instant specification, that skilled artisan is also aware that those same 20 amino acids require approximately 1.126 x 1065 peptide sequences (each 50 amino acids long) to contain all possible 50-mer sequences.  
So regarding embodiments of the claims with “a series of [ ] 3200 cyclic peptides” (i.e. all cyclic 50-mers needed to display all 160,000 tetrapeptide sequences), the 3200 cyclic peptides required by Claim 2 is related to the above knowledge in that each ”cyclic peptide of 50 amino acids” (containing “50 distinct consecutive overlapping tetrapeptide sequences”) are among the approximately 1.126 x 1065 (50-mer) peptide sequences described above as a cyclic peptide.  And importantly, those 3200 cyclic molecules will not include more than one copy of a tetrapeptide sequence among the 3200.  Stated differently, the tetrapeptide sequences are also distinct between members of the 3200 molecules.  
The above is the necessary conclusion because 160,000 is evenly divisible by 50.  Thus 3200 cyclic peptides, each with “50 distinct consecutive tetrapeptide sequences” can exactly contain the 160,000 possible tetrapeptide sequences without leaving room (or ‘space’) for duplication of any tetrapeptide sequence.  
Thus Claim 2 requires “designing” or contemplating a set (i.e. combination) of 3200 cyclic molecules that would contain all 160,000 possible distinct tetrapeptide sequences to constitute “a complete tetrapeptide library”.  It is noted that it is unclear whether there is a single set or combination of 3200 cyclic molecules, or whether multiple sets exist to contain all  160,000 possible distinct tetrapeptide sequences.  
There is a lack of description or guidance or examples in the instant application regarding how to design a set or combination of 3200 cyclic peptide molecules (each with “50 distinct consecutive overlapping tetrapeptide sequences”) that contains all 160,000 possible distinct tetrapeptide sequences.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of sufficient direction or guidance or examples have been noted above.  
The state of the art includes experience with (i) generating random peptide sequences, (ii) identifying overlapping peptide sequences within a given sequence, (iii) recognizing identical peptide sequences, and (iv) creating hypothetical peptide sequences.  But it is unpredictable which of the above in combination, or with addition of other knowledge in the art, is sufficient to addresses the problem of “designing” (or contemplating) a set or combination of 3200 cyclic peptides as explained above.  
And while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent a way of arriving at a set or combination of 3200 cyclic peptides in a reasonable amount of time.  
For example, one hypothetical way is a ‘brute force’ approach of starting with all of the approximately 1.126 x 1065 peptide sequences (of 50 amino acids) as described above and cyclizing them (e.g. in a computer), and eliminating all those not containing “50 distinct consecutive tetrapeptide sequences” to leave candidates for the 3200 cyclic peptide molecules.  But even with a hypothetical speed of 200 quadrillion (or 200 with 15 zeros) calculations per second in a computer, and with each single calculation hypothetically generating one 50-mer peptide sequence, it would require more than 3 x 1040 years to generate the approximately 1.126 x 1065 peptide sequences.  
An alternative hypothetical approach is to create as many cyclic peptide sequences (of 50 amino acids), each with 50 distinct consecutive (i.e. overlapping) tetrapeptide sequences, until a cyclic peptide sequence duplicates a tetrapeptide sequence in a preceding cyclic peptide sequence, and then (A) revising it or the preceding cyclic peptide sequence to avoid the duplication (in order to maintain no duplication of a tetrapeptide sequence among the cyclic peptide sequences), followed by (B) continued creation of distinct overlapping tetrapeptide sequences until another peptide sequence duplicates a tetrapeptide sequence in a preceding cyclic peptide sequence (again), and then repeating (A) and (B) until arriving at 3200 distinct sequences.  But as an initial matter, it is unpredictable whether any given preceding cyclic peptide sequence is a candidate for the 3200 cyclic peptide molecules with no duplication of tetrapeptide sequences between molecules.  This is the necessary condition because of the enormous number of possible sequences of 50 amino acids (i.e. a 50-mer) that contain a duplicate of a tetrapeptide sequence with another 50-mer yet to be created.  
Moreover, whether a revision to a preceding cyclic peptide sequence results in a candidate for the 3200 cyclic peptide molecules with no duplication of tetrapeptide sequences between molecules is also unpredictable.  That unpredictability means that a revision to a preceding cyclic peptide sequence may actually make it no longer a candidate for the 3200 cyclic peptide molecules because the revision may introduce a duplication of a tetrapeptide sequence to another cyclic peptide sequence yet to come.  Additionally, as the number of total cyclic peptide sequences increases (i.e. approaches 3200), the likelihood of needing to revise a preceding cyclic peptide sequences increases, because the likelihood of duplicating a preceding tetrapeptide sequence increases; and the likelihood of needing to revise multiple preceding cyclic peptide sequences will also increases, because the likelihood of a revision to one preceding cyclic peptide sequence resulting in a duplication of one or more tetrapeptide sequence in one or more other preceding cyclic peptide sequence increases.  
Therefore, the quantity of experimentation to invent a way to reasonably “design” a set or combination of 3200 cyclic peptides is thus enormous in order to make and use a method of Claim 2, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.  
In addition to the above, and based on the interpretation of Claim 17 (see its separate indefiniteness rejection above), there is a lack of sufficient direction or guidance or examples for making a complete library of tripeptide sequences, pentapeptide sequences, hexapeptide sequences, heptapeptide sequences, 78-amino acid sequences, 79-amino acid sequences, or 80-amino acid sequences.  And because the state of the art, skill of the artisan, and unpredictability regarding Claim 17’s subject matter is directly extrapolatable from the above, the quantity of experimentation to invent a way to reasonably “design” a library of cyclic peptides to make and use a method of Claim 17 is enormous, and so it would require undue experimentation by one of skill in the art to practice the invention of Claim 17.  
Response to Applicant Arguments 
Applicant’s arguments on pages 6-14 of the 6/17 Reply have been fully considered to the extent they are applicable to the above enablement rejection.  The arguments are not persuasive.  
Applicant’s first reviews the “object of the invention” beginning with the following (see pg 6, last full ¶):

    PNG
    media_image2.png
    84
    486
    media_image2.png
    Greyscale

In the interest of clarity, it is first noted that the references to “50-mer” are understood as being in the context of cyclic peptides (i.e. cyclic arrangements of 50 amino acid sequences).  Additionally, the above rejection is not based on the physical production of all possible distinct consecutive overlapping cyclic 50 amino acid sequences.  Instead, the number of all possible cyclic 50-mers was introduced as a possible approach because the instant application fails to enable production of the 3200 cyclic 50-mers peptides without undue experimentation.  
Applicant further discusses the invention, including comparisons of linear versus cyclic amino acid sequences (see pgs 7-10).  And beginning on page 10 (middle, to pg 11), Applicant presents an example method using 20 groups (each of 8000 tetrapeptide sequences) as a basis for designing a set of 3200 cyclic 50-mers with all 160,000 tetrapeptide sequences as encompassed by the Claim 2.  The example method includes an assertion that the process “can be easily programed [sic] using Pathon or Java” (see pg 11 middle) without evidence of an actual program or a resulting set of 3200 cyclic 50-mers.  
More specifically, the example method describes the following:

    PNG
    media_image3.png
    106
    491
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    62
    488
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    295
    487
    media_image5.png
    Greyscale


While the Office does not have the facilities to encode the large databases and test the proffered algorithm, it is noted that in another application, Applicant presented an analogous hypothetical process using 400 possible dipeptide sequences (of the 20 essential amino acids) and 20 groups (each of 20 dipeptide sequences) in relation to generating overlapping 50-mer (linear) peptides containing all 160,000 possible tetrapeptide sequences.  That hypothetical is highly similar to the sizes in instant Claim 2, and so it is used below following Applicant’s rules as quoted above because it is a manageable analog of Applicant’s example method (with thousands of sequences per group).  
In the hypothetical, cyclic 20-mers, each of which contains 20 distinct consecutive and overlapping dipeptide sequences are designed to be analogous to the set of cyclic peptides of Claim 2.  The analogy is further extended because 400 is evenly divided by 20 (like 160,000 is evenly divided by 50).  As shown below, the results suggest that Applicant’s example method is inoperative.  
A representation of the 400 dipeptide sequences of Groups 1 to 20 is as follows:

    PNG
    media_image6.png
    489
    534
    media_image6.png
    Greyscale

where the diagonal line from CE to “yc” corresponds to a first cyclic 20-mer sequence of the hypothetical process as follows:
1  CDEFG HIKLM NPQRS TVWYC

and the underlined terminal YC is also underlined in the lower left of the above.  The two terminal C’s in the above sequence correspond to the CC dipeptide sequence in the above.  
And the diagonal lines from DF to VY, and WC to YD, through shaded dipeptide sequences corresponds to a second cyclic 20-mer sequence of the hypothetical process as follows:
2  DFHKM PRTWC EGILN QSVYD.

The terminal D’s in the above sequence correspond to the DD dipeptide sequence in the above.  
The 38 lined-through dipeptide sequences, with the CC and DD sequences, are 40 that may be considered removed from the 400 possible dipeptide sequences.   
Extending the above by moving stepwise to the right of the lines with shaded dipeptide sequences, he 3rd through 18th cyclic 20-mer sequences are as follows:
3  EHLPS WDGKN RVCFI MQTYE
4  FKPTC GLQVD HMRWE INSYF
5  GMSCH NTDIP VEKQW FLRYG
6  HPWGN VFMTE LSDKR CIQYH
7  IRDLT FNWHQ CKSEM VGPYI
8  KTGQD MWISF PCLVH RENYK
9  LWKVI THSGR FQEPD NCMYL
10 MCNDP EQFRG SHTIV KWLYM
11 NERHV LCPFS IWMDQ GTKYN
12 PGVME SKCQH WNFTL DRIYP
13 QICRK DSLET MFVNG WPHYQ
14 RLFWQ KEVPI DTNHC SMGYR
15 SNIEW RMHDV QLGCT PKFYS
16 TQMIF CVRNK GDWSP LHEYT
17 VSQNL IGECW TRPMK HFDYV
18 WVTSR QPNML KIHGF EDCYW

where each sequence has the same terminal amino acid residues so that dipeptide sequences EE, FF, GG, HH, II, KK LL, MM, NN, PP, QQ, RR, SS, TT, VV and WW are also included.  And because each cyclic 20-mer sequence contains 20 distinct, overlapping dipeptide sequences, the above eighteen 20-mers contain 360 of those dipeptide sequences.  The remaining 40 dipeptide sequences are as follows:
AA AC AD AE AF AG AH AI AK AL AM AN AP AQ AR AS AT AV AW AY
(from the top row in the above representation;
CA DA EA FA GA HA IA KA LA MA NA PA QA RA SA TA VA WA YA
(from the leftmost column in the above representation); and 
YY (from the lower right corner in the above representation).  
These 40 dipeptide sequences must be accounted for in the remaining nineteenth and twentieth cycle 20-mers (which have a total of 40 positions for amino acid residues).   
Temporarily setting aside sequences AA and YY, visual inspection of the other 38 dipeptide sequences shows they can be overlapped to form the following 39 residue sequence: 
ACADA EAFAG AHAIA  KALAM ANAPA QARAS ATAVA WAYA
but cyclization of consecutive 20 residues in the above sequence leaves a 19 residue sequence which does not allow sequences AA and YY to be included by overlapping.  
For example, cyclization of the first 20 residues above leaves the following 19 residue sequence:
ANAPA QARAS ATAVA WAYA
where no overlapping insertion of AA or YY is possible without exceeding the 20 residue length and disruption of one or more dipeptide sequence. 
The above analysis reveals that following Applicant’s example method with an smaller example does not produce 20 cyclic 20-mers containing all 400 dipeptide sequences.  Applicant’s arguments, and the instant application, provide no guidance or examples for a resolution to the result demonstrated above.  Instead, and following Applicant’s rules of repeatedly picking database sequences that fit, it was not readily possible to produce a set of 20 cyclic 20-mers containing all 400 dipeptide sequences.  
Applicant further argues that the example method “can be used to produce libraries of cyclic 50-mers containing tripeptide, pentapeptide, etc sequences (see pg 11, bottom, to pg 12).  This argument is not persuasive in light of the lack of evidentiary support and the results described above.  
Applicant next argues that “one doesn’t necessarily have to pursue the maximum capacity for each library” (see pg 12, 2nd to last ¶).  While this argument may be persuasive with respect to embodiments of Claim 2 that encompass “some” of the 160,000 possible tetrapeptide sequences, it is not persuasive with respect to embodiments the encompass “all” of those sequences in 3200 cyclic peptides as encompassed by Claim 2.  
Applicant also describes embodiments of the method including cyclic peptides of 80 amino acids, e.g. as encompassed by Claim 17 (see pgs 12-14).  Those statements are not persuasive with respect to the issue of enablement for Claim 2.  Additionally, those statements do not argue against non-enablement of the instant application for making embodiments of Claim 17 as explained above.  
In light of the foregoing, the arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635